EXHIBIT 10.1

 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (“Agreement”) is made as of November 15, 2012
by and between NYTEX PETROLEUM, INC., a Delaware corporation (“NYTEX”) and
NEWARK E&P, LLC, a Delaware limited liability company (“Newark”), (collectively,
the “Parties”).

 

WHEREAS, reference is hereby made to: (i) that Exploration Agreement made and
entered into by and among NYTEX and Newark dated the 15th day of December, 2011,
(the “Exploration Agreement”) and (ii) that Operating Agreement made and entered
into by and among NYTEX and Newark dated the 15th day of December, 2011, (the
“Operating Agreement”);

 

WHEREAS, under the terms of the Exploration Agreement and Operating Agreement,
NYTEX acquired from Newark certain rights in and to the oil, gas and mineral
leases set forth, identified and described on Exhibit “A” attached hereto and
made a part hereof for all purposes (the “Leases”) and in the wells set forth,
identified and described on Exhibit “B” attached hereto and made a part hereof
for all purposes, together with all personal property and equipment used or
obtained in conjunction therewith (the “Wells”);

 

WHEREAS, NYTEX desires to sell and Newark desires to purchase all of the right,
title and interest granted to NYTEX in Exploration Agreement and Operating
Agreement, all on the terms and conditions contained herein (the Exploration
Agreement, the Operating Agreement, the Leases, and the Wells will be referred
to herein collectively as the “Properties”); and

 

WHEREAS, this Agreement shall supersede the Exploration Agreement and the
Operating Agreement, and all previous correspondence, discussions and agreements
between the Parties.

 

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) and other good
and valuable consideration and the mutual representations, warranties,
covenants, conditions and agreements contained herein, the Parties hereto agree
as follows:

 

ARTICLE I

PURCHASE AND SALE OF PROPERTIES

 

1.1                               Purchase and Sale of Properties.  NYTEX agrees
to sell and Newark agrees to purchase all of the interest owned by NYTEX in the
Properties (which NYTEX represents to be being an undivided 15% working
interest), together all NYTEX’s interest in all rights-of-way, easements,
surface use agreements, access agreements, permits and other rights and
interests associated with the Properties.  The consideration payable by Newark
for the Properties shall be Three Million Two Hundred Thousand ($3,200,000.00)
(the “Purchase Price”).

 

1.2                               Closing.  The conveyance of and purchase for
the Properties as contemplated hereby (the “Closing”) shall take place on or
before December 15, 2012 at the offices of Newark or on such earlier or later
date as may be fixed by mutual agreement of NYTEX and Newark.  At Closing,
Newark shall (i) pay to NYTEX the Purchase Price by wire transfer or other means
of immediately available funds and (ii) execute and deliver an assignment of the
Permitted Overrides as defined in

 

--------------------------------------------------------------------------------


 

the Exploration Agreement, and NYTEX shall execute and deliver to Newark an
assignment, in the form of that attached hereto as Exhibit “C” and in sufficient
counterparts for recording in each county where the Leases are located, of all
of interest in the Properties owned by NYTEX, which NYTEX represents to be an
undivided 15% working interest. In addition, at Closing NYTEX, Newark, and
Newark E&P Operating, LLC shall execute a Release of Operating Agreement and
Financing Statement in the form of that attached hereto as Exhibit “D”.

 

1.3                               Effective Date.  The effective date and time
of the purchase contemplated hereby shall be 7:00 a.m. on October 1, 2012, (the
“Effective Date”).

 

ARTICLE II

MISCELLANEOUS

 

2.1                               Encumbrances.  NYTEX represents and warrants
that NYTEX’s interests in the Properties are not subject to any third party
contracts, unrecorded assignments, liens, mortgages, deeds of trust, other
burdens or overriding royalty interests, and that the Properties are free and
clear of any claims, demands, lawsuits and causes of action.

 

2.2                               Entire Agreement.  THIS AGREEMENT AND THE
DOCUMENTS REFERRED TO HEREIN AND TO BE DELIVERED PURSUANT HERETO CONSTITUTE THE
ENTIRE AGREEMENT BETWEEN THE PARTIES PERTAINING TO THE PROPERTIES, AND SUPERSEDE
ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS AND
DISCUSSIONS OF THE PARTIES, WHETHER ORAL OR WRITTEN INCLUDING THE EXPLORATION
AGREEMENT AND JOINT OPERATING AGREEMENT, AND THERE ARE NO WARRANTIES,
REPRESENTATIONS OR OTHER AGREEMENTS BETWEEN THE PARTIES IN CONNECTION WITH THE
SUBJECT MATTER HEREOF, EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR THEREIN.

 

2.3                               Further Assurances.  After Closing, NYTEX and
Newark agree to take such further actions and to execute, acknowledge and
deliver all such further documents and take such further action that is
necessary or useful in carrying out the purpose of this Agreement or any
document delivered pursuant hereto.

 

2.4                               Governing Law.  This Agreement shall be
construed and interpreted according to the laws of the State of Texas without
regard to the conflicts of law rules thereof.

 

2.5                               Severability.  If any provision, clause or
part of this Agreement, or the application thereof under certain circumstances,
is held invalid, the remainder of this Agreement, or the application of such
provision, clause or part under other circumstances, shall not be affected
thereby.

 

2.6                               Pre-Effective Date Settlement.  Newark shall
assume any outstanding joint interest billings which are due, or may become due,
from NYTEX prior to the Effective Date.  Newark may retain any undistributed
revenue payable to NYTEX which may have accrued prior to the Effective Date.

 

2

--------------------------------------------------------------------------------


 

2.7                               Mutual Releases.  Newark hereby releases and
forever discharges NYTEX, and each and all of its officers, directors,
shareholders, agents, employees, successors and assigns (collectively the “NYTEX
Parties”), from all past, present or future claims, demands, damages, actions,
causes of action, or suits in equity, of every kind or nature, whether known or
unknown to the parties or fixed or contingent, which are based on any matter or
thing done, omitted or suffered to be done by any of the NYTEX Parties,  in any
way directly or indirectly relating to or arising out of the Exploration
Agreement, the Operating Agreement, any other transactions or agreements between
NYTEX and Newark, including obligations arising from Article 2.6 herein, or the
transactions and occurrences described in or referred to in this Agreement,
except that the NYTEX Parties shall not be released from the obligations
contained in this Agreement until such time as they have fully complied with the
terms of this Agreement.  NYTEX hereby releases and forever discharges Newark,
and each and all of its officers, directors, shareholders, agents, employees,
successors and assigns (collectively the “Newark Parties”), from all past,
present or future claims, demands, damages, actions, causes of action, or suits
in equity, of every kind or nature, whether known or unknown to the parties or
fixed or contingent, which are based on any matter or thing done, omitted or
suffered to be done by any of the Newark Parties, in any way directly or
indirectly relating to or arising out of the Exploration Agreement, the
Operating Agreement, any other transactions or agreements between Newark and
NYTEX, including benefits accruing under Article 2.6 herein, or the transactions
and occurrences described in or referred to in this Agreement, except that the
Newark Parties shall not be released from the obligations contained in this
Agreement until such time as they have fully complied with the terms of this
Agreement.

 

2.8                               Termination of Exploration Agreement and
Operating Agreement.  This Agreement supersedes the Exploration Agreement and
Operating Agreement, and all previous correspondence, discussions and agreements
between the Parties, and the Parties agree that, upon the closing of this
Agreement, the Exploration Agreement and the Operating Agreement shall be
terminated.

 

IN WITNESS WHEREOF, the parties have caused this Purchase and Sale Agreement to
be duly executed as of the day and year first above written.

 

NEWARK E&P, LLC

NYTEX PETROLEUM, INC.

 

 

 

 

 

/s/ Paul Teske

 

 

/s/ Michael K. Galvis

By:

Paul Teske

 

By:

Michael Galvis

Its:

Chief Operating Officer

 

Its:

President

 

3

--------------------------------------------------------------------------------